          Case 4:20-cr-00048-JM Document 26 Filed 01/28/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                    NO. 4:20-cr-00048-JM-1

LINNIE MANIE GEORGE                                                                 DEFENDANT

                                             ORDER

       The jury trial of this matter is hereby rescheduled to begin at 9:15 A.M., on TUESDAY,

FEBRUARY 9, 2021, in Courtroom #4-A, Richard Sheppard Arnold United States Courthouse,

Little Rock, Arkansas.    Counsel are to be present by 8:30 A.M. for pretrial matters.

       IT IS SO ORDERED this 28th day of January, 2021.




                                                     _________________________________
                                                     JAMES M. MOODY JR.
                                                     UNITED STATES DISTRICT JUDGE
